Case 9:18-cv-80176-BB Document 573-10 Entered on FLSD Docket 06/10/2020 Page 1 of 2



                                                                          Page 1

                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF FLORIDA
                - - - - - - - - - - - - - - - - - - - - x
                IRA KLEIMAN, as the personal
                representative of the Estate of
                David Kleiman and W&K Info Defense
                Research, LLC,

                              Plaintiffs,
                                               CASE NO.:
                      -against-               9:18-CV-80176-BB/BR

                CRAIG WRIGHT,

                              Defendant.

                - - - - - - - - - - - - - - - - - - - - x


                            Zoom video conference deposition of
                       KEVIN MADURA, taken pursuant to notice,
                       was held remotely, commencing April 30,
                       2020, 9:00 a.m., before Leslie Fagin, a
                       Stenographic Court Reporter and Notary
                       Public in the State of New York.

                                            - - -



                               MAGNA LEGAL SERVICES
                        320 West 37th Street, 12th Floor
                           New York, New York 10018
                                 (866) 624-6221
Case 9:18-cv-80176-BB Document 573-10 Entered on FLSD Docket 06/10/2020 Page 2 of 2



                                                                         Page 61
           1                         K. Madura
           2           question?
           3           Q.     Prior to this report, have you ever
           4    assessed the capabilities of a programmer and
           5    opined that they were not capable of
           6    performing a certain programming task?
           7                  MS. MARKOE:        Objection.
           8           A.     Yes.
           9           Q.     When?
          10           A.     During my time at IBM, I was the
          11    cybersecurity expert that would opine on the
          12    programming abilities of certain programmers
          13    to determine whether or not they were --
          14    whether they should be allowed to manipulate
          15    certain parts of the code base.
          16           Q.     So you offered recommendations to
          17    your employer about who they should and
          18    should not utilize, is that correct?
          19           A.     For specific parts of the code
          20    base, that's correct.
          21           Q.     But you never opined, formally, an
          22    opinion that they are not capable of doing
          23    this task, did you?
          24                  MS. MARKOE:        Objection.
          25           A.     I provided my opinion as to their
